858 F.2d 774
273 U.S.App.D.C. 179
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Mancey T. WHITE.
No. 87-3099.
United States Court of Appeals, District of Columbia Circuit.
Sept. 21, 1988.

Before WALD, Chief Judge, and STARR and SENTELLE, Circuit Judges.

JUDGMENT

1
This cause came on to be heard on the record on appeal and the appearance of counsel at oral argument.  Upon consideration of the foregoing, and based on the concession of appointed counsel in open court that no meritorious issue remains in the appeal, the judgment of the district court is hereby affirmed.


2
The Clerk is directed to issue the mandate herein 14 days from this date.